ORDER
Fred Calvert, Jr. and two other men agreed to help a drug courier rob a “stash house,” but the courier was actually a federal agent. After being arrested and indicted, Calvert pleaded guilty to conspiring to possess cocaine with intent to distribute, see 21 U.S.C. §§ 846 and 841(a), and possessing a firearm in relation to a drug trafficking crime, see 18 U.S.C. § 924(c)(1)(A). He was subject to mandatory minimum sentences of 10 years on the conspiracy charge and 5 years on the firearm charge. See §§ 841(b)(1)(A), 846; § 924(c)(1)(A)®. The judge imposed a 188-month sentence on the former charge and a consecutive 60-month sentence on the latter, resulting in a total sentence of 248 months.
On appeal Calvert argues only that he should not receive a consecutive sentence under § 924(c), based on that statute’s “except” clause. As is relevant here, the statute provides that a court shall impose a minimum five-year consecutive sentence if the defendant possesses a firearm “in furtherance of’ a drug trafficking crime, “[ejxcept to the extent that a greater minimum sentence is otherwise provided by this subsection or by any other provision of law.” § 924(c)(1)(A). He argues that this “except” clause precludes courts from imposing a mandatory minimum sentence under § 924(c)(1)(A) if the underlying criminal statute — here § 841(b)(1)(A)— mandates a greater minimum sentence. Because the conspiracy charge carried a 10-year mandatory minimum, he urges that the 5-year mandatory minimum for his weapons charge should not apply.
The Supreme Court recently rejected this argument, however, in Abbott v. United States, — U.S. ---, 131 S.Ct. 18, 178 L.Ed.2d 348 (2010). There the Court concluded that a defendant subject to a mandatory consecutive sentence for a § 924(c) conviction is “not spared from that sentence by virtue of receiving a higher mandatory minimum on a different count of conviction.” Id. at 23; see United States v. Spagnola, 632 F.3d 981, 989-90 (7th Cir.2011); United States v. Easter, 553 F.3d 519, 525 (7th Cir.2009).
AFFIRMED.